—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garson, J.), rendered August 13, 1993, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Bacchus, 175 AD2d 248; People v McDonald, 144 AD2d 701; People v Balls, 69 NY2d 641), and we decline to reach them in the exercise of our interest of justice jurisdiction. Copertino, J. P., Santucci, Altman and Friedmann, JJ., concur.